DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 17 have been amended to recite, essentially, that an NHRP table and IPsec information are both deleted upon failing to receive a probe response packet. In the previous office action the independent claims were rejected using the Shi-Carney combination, with Shi teaching table deletion upon failing to get a probe response and Carney teaching an NHRP table. While US 2008/0155677 to Hossain et al. at paragraph 0034 teaches deleting IPsec information responsive to detecting connection failure, it is believed that combining the teachings of Hossain with Shi-Carney to additionally teach deletion of IPsec information responsive to failing to receive the same probe response would require the use of impermissible hindsight reconstruction there is lack of a strong teaching, suggestion, or motivation to arrive at the claimed invention from the three references by performing both these particular deletions responsive to failing to receive a response to the same probe packet. Accordingly, the application is being passed to issue. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/Primary Examiner, Art Unit 2454